Private & Confidential Dated2007 SAKONNET SHIPPING LTD.(1) as Borrower THE BANK OF NOVA SCOTIA ASIA LIMITED(2) as Bank LOAN AGREEMENT for a loan facility of up to US$27,300,000 to part finance the acquisition of m.v. “SAKONNET” Contents ClausePage 1Purpose and definitions[INSERT PAGE NUMBER] 2The Commitment and the Loan[INSERT PAGE NUMBER] 3Interest and Interest Periods[INSERT PAGE NUMBER] 4Repayment and prepayment[INSERT PAGE NUMBER] 5Fees and expenses[INSERT PAGE NUMBER] 6Payments and taxes; accounts and calculations[INSERT PAGE NUMBER] 7Representations and warranties[INSERT PAGE NUMBER] 8Undertakings[INSERT PAGE NUMBER] 9Conditions[INSERT PAGE NUMBER] 10Events of Default[INSERT PAGE NUMBER] 11Indemnities[INSERT PAGE NUMBER] 12Unlawfulness and increased costs[INSERT PAGE NUMBER] 13Security and set-off[INSERT PAGE NUMBER] 14Accounts[INSERT PAGE NUMBER] 15Assignment, transfer and lending office[INSERT PAGE NUMBER] 16Notices and other matters[INSERT PAGE NUMBER] 17Governing law and jurisdiction[INSERT PAGE NUMBER] Schedule1 Form of Drawdown Notice[INSERT PAGE NUMBER] Schedule2 Documents and evidence required as conditions precedent[INSERT PAGE NUMBER] Schedule3 Form of Mortgage[INSERT PAGE NUMBER] Schedule4 Form of Deed of Covenant[INSERT PAGE NUMBER] Schedule5 Form of Accounts Charge[INSERT PAGE NUMBER] Schedule6 Form of Corporate Guarantee[INSERT PAGE NUMBER] Schedule7 Form of Charter Assignment[INSERT PAGE NUMBER] SIN-#284801-v6 THIS AGREEMENT is dated2007 and made BETWEEN: (1) SAKONNET SHIPPING LTD. as Borrower; and (2) THE BANK OF NOVA SCOTIA ASIA LIMITED as Bank. IT IS AGREED as follows: 1 Purpose and definitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Bank agrees to make available to the Borrower a loan of up to US$27,300,000 to be used to part-finance the acquisition cost of the purchase of m.v. “SAKONNET”. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Account Bank” means The Bank of Nova Scotia, London Branch of Scotia House, 33 Finsbury Square, London EC2A 1BB of and includes its successors in title; “Accounts Charge” means the charge executed or (as the context may require) to be executed by the Borrower in favour of the Bank in respect of the Earnings Account in the form set out in schedule Schedule5; “Approved Insurer” means such insurance company or underwriter or insurer as may be appointed by or on behalf of the Borrower which shall be acceptable to the Bank with whom the Insurances (other than Insurances to be taken out with the P&I Club) shall be from time to time taken out in respect of the Ship; “Approved Manager” means either B+H Management Ltd., Bermuda or B+H Equimar Singapore Pte Ltd., Singapore or such other person appointed as commercial and/or technical manager of the Ship with the prior written consent of the Bank (such consent not to be unreasonably withheld or delayed); “Assignee” has the meaning ascribed thereto in clause15.3; “Audited Financial Statements” means the annual audited consolidated and non-consolidated financial statements of the Corporate Guarantor in the English language and comprising a statement of income, balance sheet and cash flow statement audited by the auditors of the Corporate Guarantor; “Bank” means The Bank of Nova Scotia Asia Limited of 1 Raffles Quay, #20-01 North Tower, One Raffles Quay, Singapore 048583 (or of such other address as may last have been notified to the
